Citation Nr: 1814263	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  17-22 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1957 to September 1961.

This matter comes on appeal from the Board of Veterans' Appeal (Board) from a January 2017 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Board acknowledges that the RO adjudicated the Veteran's service connection claim as a claim for entitlement to service connection for PTSD.  In Clemons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000), the United States Court of Appeals for the Federal Circuit clarified how the Board should analyze claims for PTSD and other acquired psychiatric disorders.  As emphasized in Clemons, though a veteran may only seek service connection for PTSD, the veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  Therefore, the Board will address whether service connection is warranted for an acquired psychiatric disorder, however diagnosed.  The issues have been recharacterized accordingly as noted on the title page.

This matter was previously with the Board in September 2017 in order to schedule a hearing before the Board.  That hearing was held in November 2017, and the issue now returns for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a) (2017); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304 (f) (2017).  A diagnosis of a mental disorder, including PTSD, must conform to the criteria of Diagnostic and Statistical Manual of Mental Disorders.  38 C.F.R. § 4.125.

A review of the Veteran's VA treatment records reflects that he has been diagnosed with and treated for a generalized anxiety disorder and PTSD (provisional) by a VA psychologist, Dr. M.J.D.  

At his November 2017 hearing, the Veteran testified that he served in the early 1960s when there was extreme unrest in the Caribbean region.  The Veteran also recounted the two in-service stressors he experienced.  First, the Veteran testified that, during his Windward Passage tour, he feared for his life and of the lives of his fellow seaman due to local raiders who used plum boats to attack ships sailing in the region.  Secondly, he also testified that he witnessed human remains being loaded onto his ship.  At his hearing, the Veteran also explained that his military experiences only resurfaced around five years before and at first came in the form of nightmares, which resulted in disturbed sleep.  Later, he began to experience other psychiatric symptoms.

The Board acknowledges that the Veteran has reported two in-service stressors that have not been corroborated by the U.S. Army and Joint Services Records Research Center (JSRRC).  In December 2016 the RO issued a Formal Finding from JSRRC.  According to the memorandum, the information required to corroborate the stressful events described by the Veteran is insufficient to send to JSRRC "and/or insufficient to allow for meaningful research of Marine Corp or National and Records Administration."

With exception of the Veteran's statements, there is no supporting evidence showing a relationship between the Veteran's current psychiatric disorder and military service.  As indicated above, a December 2016 formal finding indicates that insufficient evidence of record precludes obtaining the information necessary to corroborate stressful events for the Veteran's PTSD claim.  Of record is evidence of a current disability and some evidence that indicates that the disability may be associated with the Veteran's military service.  Accordingly, the low threshold established in McLendon, for determining whether the evidence indicates that there may be a nexus between a current disability and an in-service event, injury, or disease, is met.  An examination is required to address the etiology of the Veteran's PTSD.  38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Furthermore, an effort should be made and documented to request any information, to include unit records, which would verify the Veteran's alleged stressors, from the JSRRC.

Finally, as the case is being remanded, all relevant ongoing VA medical records should also be requested on remand.  38 U.S.C. § 5103A(c) (2012); see Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's complete VA treatment records, dated before October 2016 and since November 2016.  

2.  Review the claims file and prepare a summary of the Veteran's non-combat stressors and forward it to the JSRRC with a request for any information, to include unit records, which would verify the Veteran's alleged stressors.  If no records are available, a negative reply is required.  The stressors are as follows:

a)  The Veteran reported that he witnessed human remains being loaded onto his ship.  Specifically, during the spring of 1960, near Puerto Rico, while serving on the U.S.S. Oglethorpe, the Veteran reported witnessing a deceased Marine officer's body, who had been accidently shot, being loaded onto his ship.

b)  The Veteran's reported a fear of hostile military or terrorist activity during his Windward Passage tour due to risks working in an area of unrest (i.e., Puerto Rico, Haiti, etc.) at that time.  The Veteran has explained that he feared for his life and of the lives of his fellow seaman due to local raiders who used plum boats to attack ships sailing in the region.  

3.  After all outstanding records have been associated with the claims file, schedule the Veteran for a VA psychiatric examination.  The entire claims file, to include a copy of this REMAND, must be reviewed by the examiner in conjunction with the examination.  The examiner should confirm in the examination report that he or she has reviewed the folder in conjunction with the examination.  The examiner should elicit a full history from the Veteran.  Any medically indicated tests should be conducted. 

 The examiner is asked to provide the following:

 a. Please identify (by diagnosis) each psychiatric disorder found to be present, to include PTSD, generalized anxiety disorder, etc.

 b. For each psychiatric disorder found, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the psychiatric disorder had its clinical onset during active service or is related to any incident of service, to include the Veteran's report that he witnessed a deceased Marine officer's body being loaded onto his ship, and fearing for his life and of the lives of his fellow seaman during his Windward Passage tour due to risks working in an area of unrest to include due to local raiders who used plum boats to attack ships sailing in the region.

c. The examiner must specifically provide an opinion as to whether the Veteran has symptomatology that meets the diagnostic criteria (DSM-5) for PTSD.  In the report, the examiner must address the relationship between any diagnosed PTSD and the Veteran's alleged in-service stressors. The examiner must specifically address whether each alleged stressor is adequate to support a diagnosis of PTSD and whether his symptoms are related to the alleged stressors. 

A supporting rationale for all opinions expressed must be provided. If the examiner is unable to provide any opinion as requested, the examiner should fully explain the reason why such opinion could not be rendered.

4.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

